Citation Nr: 1546906	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a higher initial rating for left lower extremity peripheral neuropathy, currently rated 10 percent disabling.  

2. Entitlement to a higher initial rating for right lower extremity peripheral neuropathy, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to April 1987 and from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran's right lower extremity peripheral neuropathy is manifested by symptoms of "moderate" incomplete paralysis of the internal popliteal nerve, including hair loss of the distal calf and foot, an altered gait, hypoactive ankle reflex, and recurrent pain and numbness. 

2. The Veteran's left lower extremity peripheral neuropathy is manifested by symptoms of "moderate" incomplete paralysis of the internal popliteal nerve, including hair loss of the distal calf and foot, an altered gait, hypoactive ankle reflex, and recurrent pain and numbness. 

3. The Veteran's right lower extremity peripheral neuropathy was not manifested by symptoms of "severe" incomplete paralysis of the internal popliteal nerve or paralysis of the internal popliteal nerve. 

4. The Veteran's left lower extremity peripheral neuropathy was not manifested by symptoms of "severe" incomplete paralysis of the internal popliteal nerve or paralysis of the internal popliteal nerve. 


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating, but not in excess of 20 percent, for right lower extremity peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8887-8724 (2015).

2. The criteria for a 20 percent rating, but not in excess of 20 percent, for left lower extremity peripheral neuropathy, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8887-8724 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence of record indicates that the Veteran's conditions warrant uniform ratings throughout the appeal period. 

The Veteran initially filed for service connection for plantar fasciitis in December 2012.  It was later determined that this condition had been misdiagnosed and the Veteran was granted service connection for peripheral neuropathy as due to an undiagnosed illness.  The Veteran contends that he is entitled to a rating in excess of his currently assigned 10 percent rating for each lower extremity.  In a statement provided in January 2013, he reported severe pain in his feet and stated that "there are days that [he] can hardly walk" due to his condition.  

The Veteran's peripheral neuropathy is currently rated as 10 percent disabling, bilaterally, and is evaluated under DC 8887-8724.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic codes indicate that the Veteran's symptoms due to his undiagnosed illness are most analogous to peripheral nerve neuralgia (DC 8887) and have been rated under the criteria for upon complete or incomplete paralysis of the internal popliteal nerve (DC 8724).   

Under Diagnostic Code 8724, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  38 C.F.R. § 4.124a, DC 8724.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).

Words such as "mild", "moderate", "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In January 2011, the Veteran sought treatment for heel pain that had been present for approximately 3 years.  He reported that his pain was worse in the morning and after getting up from a resting position.  He described it as a moderate, sharp, burning pain.  Dorsalis pedis pulses and posterior tibial pulses were reported to be normal bilaterally.  Sensory and motor functions were reported to be grossly intact.  The Veteran's podiatrist opined that he had plantar fascitis, but also reported that the Veteran displayed a positive Tinel's test and possible tarsal tunnel syndrome was discussed.      

The Veteran's condition was evaluated in a March 2013 VA examination.  The Veteran reported symptoms of constant pain of his bilateral feet that manifested as a constant ache with intermittent sharp shooting pains.  The Veteran reported that these sharp increases in pain would occur two to three times per day without any clear precipitating or modifying factors.  He also reported developing numbness in his bilateral feet over the past two years.  The examiner noted symptoms of moderate constant pain and numbness of the bilateral lower extremities with intermittent severe pain.  While the Veteran's lower extremities indicated normal muscle strength testing related to knee extension, ankle plantar flexion, and ankle dorsiflexion; the Veteran's reflex examination demonstrated hypoactive ankle reflexes bilaterally.  The examiner also reported trophic changes of hair loss of the Veteran's distal calves and feet.  The Veteran was also noted to have adopted an abnormal high stepping wide gait due to his lower extremity radiculopathy.

Upon examination, the examiner reported that the Veteran's lower extremity nerves demonstrated bilateral incomplete paralysis of the anterior tibial nerve, the internal popliteal nerve, and the posterior tibial nerve.  The examiner opined that the Veteran had "moderate" incomplete paralysis of each of these peripheral nerves.  The examiner also reported that EMG studies had been performed and provided evidence of left medial plantar tibial motor latency and right medial plantar tibial motor latency.  It was reported that these studies indicated "mild to moderate" tibial neuropathy of the bilateral lower extremities.  The examiner opined that the Veteran's peripheral nerve condition would "moderately" impact his ability to work as it caused difficultly with the Veteran's ability to stand or walk for prolonged periods due to foot pain and numbness; however, the examiner also noted that the Veteran remained independent in his ability to perform activities of daily living.   

In August 2013, the Veteran reported symptoms of numbness and shooting pain in his feet that he indicated were getting worse.  He stated that his condition was becoming more painful and that it was more difficult for him to walk as a result.   

During the Veteran's Board hearing in September 2014, the Veteran reported that flare ups of his condition that make his condition much worse.  He stated that when he sits or lays down for extended periods his condition becomes more painful.  He stated that he cannot get up and go to the bathroom in the middle of the night without sitting for a while and slowly applying pressure to his feet.  If he gets up too quickly, he reported experiencing severe, sharp pain.  He also indicated he has constant, moderate pain that becomes worse during colder weather.  He reported that the numbness in his feet can be "unbearable" and that the sensation of numbness becomes intense every day while he showers.  The Veteran stated that his condition had gotten "a little worse" over time, but that his condition was no longer progressing as rapidly as it had initially.   

After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has "moderate" incomplete paralysis of the internal popliteal nerve of both the right and left lower extremities.  Accordingly, each will be granted a 20 percent rating.  The Board finds probative the findings of the March 2013 VA examiner.  These findings combined with the Veteran's recurrent complaints of pain indicate that the Veteran's peripheral neuropathy manifests itself beyond purely sensory complications.  Therefore, the Board finds that a 20 percent rating for peripheral neuropathy of the right lower extremity and a 20 percent rating for peripheral neuropathy of the left lower extremity are appropriate.  38 C.F.R. §§ 4.3, 4.124(a) DC 8887-8724. 

However, the Board finds that a rating in excess of 20 percent for either lower extremity is not warranted under the rating schedule.  The evidence of record does not indicate that the Veteran has either incomplete "severe" paralysis of the internal popliteal nerve or complete paralysis of the internal popliteal nerve.  While the examiner indicated that the Veteran displayed symptoms of "severe" intermittent pain, the Board agrees with the findings of the examiner that the Veteran's overall condition of each lower extremity is more closely represented by "moderate" incomplete paralysis of the internal popliteal nerve.  While the Veteran described flare-ups of his condition that were "much more severe" during his September 2014 Board hearing, the evidence indicates that these symptoms were reflected in the examiner's March 2013 report.  The examiner indicated that the Veteran reported "intermittent sharp shooting pains" that the examiner noted to be "severe," and the Veteran had reported symptoms of numbness and shooting pain that made it difficult for him to walk in January 2013. 

While the Veteran's examination indicated some objective findings, such as: trophic changes of hair loss of the distal calves and feet, development of an abnormal high stepping wide gait, hypoactive ankle reflexes bilaterally, and motor latency demonstrated by his EMG studies; the Veteran's condition has not been shown to have manifested with any of the following symptoms: reduced muscle strength or atrophy, absent reflexes of the knee or ankle, absent sensory results of the ankle or toes, or a complete inability to perform plantar flexion or an inability to perform flexion and separation of the toes.  The majority of the Veteran's symptoms of the right and left lower extremity reflect a "moderate" degree of impairment; therefore, the Board finds that the Veteran's condition is more closely reflected by "moderate" incomplete paralysis of the internal popliteal nerve of either lower extremity.  
  
As the evidence demonstrated that the Veteran also suffered from incomplete paralysis of the anterior tibial nerve and the posterior tibial nerve, the Board did consider whether the Veteran could have obtained a higher rating under the diagnostic codes for either of these conditions, DC 8523 or DC 8525; however, under each of these diagnostic codes a rating in excess of 20 percent is only available with evidence of complete paralysis of the nerve.  As the evidence does not demonstrate that the Veteran has complete paralysis of either nerve, or symptoms that more nearly reflect complete paralysis of either the anterior tibial nerve (complete loss of dorsiflexion of the foot) or the posterior tibial nerve (complete paralysis of all muscles of the sole of the foot), a higher evaluation is not available under either DC 8523 or DC 8525.

Therefore, the Board finds that ratings of 20 percent, but not in excess of 20 percent, are warranted for peripheral neuropathy of the right lower extremity and the left lower extremity.  

The Board has considered possible extraschedular evaluations for the rating of the Veteran's peripheral neuropathy of his bilateral lower extremities.  However, the Board finds that the Veteran's functional impairment due solely to his service-connected peripheral neuropathy is adequately represented by the rating schedule and his ratings of 20 percent.  The Board notes that the symptoms exhibited by the Veteran are not so unique, in themselves, as to take the service-connected disability picture outside of the norm.  The Veteran's disability is manifested by shooting pain and numbness that are subject to flare-ups, and partial paralysis of his bilateral lower extremities, which are symptoms that are fully contemplated by the rating schedule.  While the dystrophic changes of the Veteran's feet and legs and development of an altered gait are not explicitly stated in the rating criteria, the Board finds that these changes are contemplated in the determinations of "moderate", "moderately severe", and "severe" incomplete paralysis as 38 C.F.R. §§ 4.124 indicates that when the involvement is wholly sensory, the rating should be of the "mild" or at most, the "moderate" degree.  Further, based upon the evidence of record, the Veteran's service-connected peripheral neuropathy does not cause marked interference with his daily activities or frequent periods of hospitalizations and thus, the claims will not be remanded for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating for his right and left peripheral neuropathy.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable because the preponderance of the evidence is against ratings in excess of 20 percent for the Veteran's claims due to peripheral neuropathy of the right and left lower extremities.  See 38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 4.3, 4.124(a) DC 8521. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided such notice in a December 2012 letter issued before the July 2013 rating decision that he appealed; therefore, the duty to notify has been satisfied.     

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran, VA treatment records, private treatment records, and VA examination reports from March 2013. To the extent that the Veteran argues that his lower extremity peripheral neuropathy worsened since his March 2013 VA examination, the Board notes that the Veteran's symptoms reported during his examination were consistent with those reported during his September 2014 Board hearing, and at that time he indicated that his condition had not significantly changed as he stated that his condition had only gotten "a little worse."  As evidence has not been provided of significantly different symptoms that would warrant an increased rating or staged ratings, the Board finds that the examinations of record are adequate for the purposes of evaluating the Veteran's lower extremity peripheral neuropathy. 

The Board also notes that in September 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

A 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity is warranted. 

A 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is warranted. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


